DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the specification uses acronyms/initials without providing what the acronyms or initials stand for (“ATEX”, “IECEx”, “EX Zone 1”). The examiner finds that even if the acronyms/initials are known in the particular art of the invention, they should still be fully written out in the first instance of use to avoid any possible confusion.
Claim Objections
Claim 1 is objected to because of the following informalities: claim 5 recites the acronyms/initials “ATEX”, “IECEx”, and “EX Zone 1” without providing what the acronyms or initials stand for. The examiner finds that even if the acronyms/initials are known in the particular art of the invention, they should still be fully written out in the first instance of use to avoid any possible confusion.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lunde  (US 20120200101).
Regarding claim 5: Lunde discloses a system for conducting subterranean operations comprising an elevator 1 configured to move a tubular (Figs. 1-2; [0001], [0019]). Lunde discloses that the elevator comprises a housing 2 defining a central bore configured to receive the tubular therein, a first latch 8 comprising first and second jaws 8a, 8b, with each of the first and second jaws coupled to the housing and configured to be moveable between an engaged position and a disengaged position (Figs. 1-4; [0020], [0021]). Lunde discloses that when the first and second jaws are in the engaged position, engagement portions of the first and second jaws are configured to form a first frustoconically shaped portion (Figs. 3). Lunde discloses that when a second latch 12 comprising third and fourth jaws 12a, 12b, with each of the third and fourth jaws coupled to the housing and configured to be moveable between an engaged position and a disengaged position, and when the third and fourth jaws are in the engaged position, engagement portions of the third and fourth jaws are configured to form a second frustoconically shaped portion (Fig. 4; [0026]-[0028]). Lunde discloses that the first frustoconically shaped portion includes a first gap between the first and second jaws when the first latch is in the engaged position, that the second frustoconically shaped portion includes a second gap between the third and fourth jaws when the second latch is in the engaged position, and that the first and second gaps are parallel to the central axis, and the first gap is circumferentially offset, relative to the central axis, from the second gap (Figs. 3, 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Lunde  (US 20120200101) in view of Wiedecke et al. (US 20190136669).
Lunde discloses the invention substantially as claimed and as discussed above.
Regarding claim 1: Lunde discloses a system for conducting subterranean operations comprising an elevator 1 configured to move a tubular (Figs. 1-2; [0001], [0019]). Lunde discloses that the elevator comprises a housing 2 defining a central bore configured to receive the tubular therein, a first latch 8 comprising first and second jaws 8a, 8b, with each of the first and second jaws rotatably coupled to the housing and configured to be moveable between an engaged position and a disengaged position (Figs. 1-4; [0020], [0021]).
Lunde discloses that the system is suitable for control and automation but is silent regarding details ([0013]). Wiedecke discloses an electronics controller disposed in an electronics enclosure within the housing and configured to control the elevator to handle the tubular (Figs. 11A-C, 12A-B; [0088], [0096]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured Lunde so that an electronics controller disposed in an electronics enclosure within the housing and configured to control the elevator to handle the tubular as taught by Wiedecke.  As both Lunde and Wiedecke teach automated control, as automated control is notoriously well-known in the art, and as Wiedecke explicitly teaches mounting controllers on tools (such as elevators), it would have been within routine skill to have selected a certain placement from a finite selection of possible placement. Such a configuration and selection would have been predictable with a reasonable expectation of success and without any unexpected results. Lunde, as modified by Wiedecke, discloses that the electronics enclosure is configured to be ATEX certified or IECEx certified according to EX Zone 1 requirements (Wiedecke - [0089]). 
Regarding claim 2: Lunde, as modified by Wiedecke, discloses an electronics controller disposed in the electronics enclosure and configured to control the elevator to handle the tubular (Wiedecke - Figs. 11A-C, 12A-B; [0088], [0089], [0096]).
Allowable Subject Matter
Claims 3-4 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Taras P Bemko/
Primary Examiner, Art Unit 3672
4/18/2022